Citation Nr: 0921821	
Decision Date: 06/10/09    Archive Date: 06/17/09	

DOCKET NO.  08-05 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The Veteran had active service with the Navy during World War 
II from September 1942 to December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
VARO in Lincoln, Nebraska, that denied entitlement to service 
connection for the benefit sought.

For reasons which will be set forth below, the case is 
REMANDED to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the Veteran should further 
action be required.

In accordance with the provisions of 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c), this case has been advanced on the 
Board's docket for good cause shown.


REMAND

Further development with regard to the issue at hand is in 
order.  

The record reveals that the Veteran was accorded a PTSD 
examination by VA in October 2007.  The examining 
psychologist opined that the Veteran did not meet "diagnostic 
criteria for post-traumatic stress disorder according to the 
information available to the examiner today."  There was no 
Axis I diagnosis made.

However, the record also contains reports of a number of 
visits to a local Vet Center in 2007 and 2008.  The 
readjustment counselor who saw the Veteran in individual 
therapy sessions during those visits gave a principal 
assessment of "mild PTSD, depression, anxiety."  At the time 
of an April 16, 2008, visit, it was noted the Veteran was to 
continue support and learn more coping strategies.  There are 
no reports available from the Vet Center since April 2008.

Additional VA medical records disclose that in May 2008 the 
Veteran was referred for consultation with regard to a claim 
for service connection for PTSD.  Reference was made to the 
October 2007 psychiatric examination, but no mention was made 
of the Vet Center reports indicating a diagnosis of PTSD.  It 
was noted at the time of the May 2008 visit that the Veteran 
was seen for evaluation of depression and possible PTSD.  
Mental status examination findings were essentially 
unremarkable.  The Veteran himself denied findings such as 
suicidal ideation, panic attacks, isolative behavior, 
hopelessness, and mood swings.  However, with regard to 
summary and assessment, it was not indicated whether or not 
the Veteran had a psychiatric disorder, to include PTSD.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  VA should insure complete compliance 
with the requirements of the Veterans 
Claim Assistance Act of 2000.

2.  The Veteran should be afforded a 
psychiatric examination by a physician 
knowledgeable in psychiatry for the 
purpose of determining the current 
diagnosis and etiology of all psychiatric 
disorders, to include PTSD, which may be 
present.  All indicated studies, tests, 
and evaluations, particularly 
psychological testing, should be 
performed.  The examiner should determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment about a link between any current 
symptomatology and/or the reported 
inservice stressor.  The complete 
rationale for any opinion expressed will 
be helpful to the Board.  The examiner 
should opine as to his or her impressions 
as to the Veteran's credibility, 
particularly following the psychological 
testing.  If the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

3.  Thereafter, the RO/AM should review 
and readjudicate the claim.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran unless otherwise 
notified by VA.  However, he is placed on notice that 
pursuant to the provisions of 38 C.F.R. § 3.655 (2008), 
failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.  The 
Board is aware of the Veteran's situation in which he is the 
primary care provider for his wife.  However, the Board 
cannot emphasize enough how important it is for the Veteran 
to attend a scheduled psychiatric examination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 






2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



